




















































STOCK PURCHASE AGREEMENT

 

Dated as of July 26, 2010

 

By and Among

 

Pure Wind Energy Investments Limited

 

and

 

Colierna Investments LTD




and


Carat Consulting & Trading Limited

 

and

 

William Tay




and

 

Greenrock Ventures, Inc.




















































STOCK PURCHASE AGREEMENT

 

This stock purchase agreement ("Agreement"), dated as of July 26, 2010, is
entered into by and among Greenrock Ventures, Inc. ("Greenrock Ventures" or the
"Company") and William Tay, (the "Seller"), and Pure Wind Energy Investments
Limited, a Cyprus corporation ("Pure Wind Energy Investments"), Colierna
Investments LTD, a Cyprus corporation ("Colierna Investments"), and Carat
Consulting & Trading Limited, a United Kingdom corporation (“Carat Consulting”)
(collectively the "Purchasers" and together with the Company and the Seller, the
"Parties").

 

WITNESSETH:

 

WHEREAS, the Seller, is a shareholder of Greenrock Ventures, a corporation
organized and existing under the laws of the State of Delaware, who own and/or
control in the aggregate 31,340,000 shares of the Company, which represents 100%
of the issued and outstanding common shares of the Company; and

 

WHEREAS, the Purchasers desires to acquire 31,026,600 of such shares of the
Company from the Seller, which constitutes 99% of the Company’s issued and
outstanding shares as of the date of this Agreement and the Seller desires to
sell such Shares upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Seller of such
common stock of the Company to the Purchasers:

 

SECTION I. CONSTRUCTION AND INTERPRETATION

 

1.1. Principles of Construction.

 

(a) All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified. The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
"including" is not limiting and means "including without limitations."

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."

 

(c) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.

   

SECTION 2. THE TRANSACTION

 

2.1. Purchase Price.

 

The Seller hereby agree to sell to the Purchasers, and the Purchasers, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Seller
31,026,600 common shares of the capital stock of Greenrock Ventures (the
"Acquired Shares") for a total purchase price of US$60,000 (the "Purchase
Price"), payable in full to the Seller according to the terms of this Agreement,
in United States currency as directed by the Seller at Closing.

 

2.2. Transfer of Shares and Terms of Payment.

In consideration for the transfer of the Acquired Shares by the Seller to the
Purchasers, the Purchasers shall pay the Purchase Price in accordance with the
terms of this Agreement. Transfer of the shares and payment thereof shall be in
the following manner:

 

i) Upon execution of this Agreement, the Purchasers shall pay by wire transfer,
the sum of US$6,000 ("Good Faith Deposit") to an account to be designated by the
Seller.

 

ii) At the Closing, as defined below, the Purchasers will pay the balance of the
Purchase Price of US$54,000 to the Seller, by wire transfer to an account to be
designated by the Seller.

 

2.3. Closing.

 

Subject to the terms and conditions of this Agreement, the Closing shall take
place by wire transfer and overnight mail on or before 5:00 P.M. EST on August
19, 2010 (the "Closing," or the “Closing Date”). At the Closing, Purchasers
shall deliver to the Seller, in cash, by wire transfer to an account to be
designated by the Seller, the balance of the Purchase Price in the amount of
US$54,000, and the Seller will immediately deliver the following to Purchasers:




(a) the certificates representing the Shares transferred hereunder, duly
endorsed for transfer to the Purchasers, or accompanied by appropriate stock
powers, as follows:




Pure Wind Energy:

21,718,620 shares

 70%

Colierna Investments:

  6,205,320 shares

 20%

Carat Consulting:

  3,102,660 shares

 10%

____________________________

Total & Percentage of Acquired Shares:

31,026,600 shares

100%

=========================




(b) the original of the Certificate of Incorporation and bylaws;




(c) all corporate books and records (including all accounting records and SEC
filings to date); and




(d) written resignations of incumbent directors and officers of the Corporation.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

3.1. Representations and Warranties of the Seller and the Company. The Seller
and the Company hereby make the following representations and warranties to the
Purchasers:

 

3.1.1 The Company is a corporation duly organized and validly existing under the
laws of the State of Delaware and has all corporate power necessary to engage in
all transactions in which it has been involved, as well as any general business
transactions in the future that may be desired by its directors.

 

3.1.2 The Company is in good standing with the Secretary of State of Delaware.

 

3.1.3 Prior to or at Closing, all of the Company's outstanding debts and
obligations shall be paid off (at no expense or liability to the Purchasers) and
the Seller shall provide evidence of such payoff to the Purchasers' reasonable
satisfaction. Should the Purchasers discover any obligation of the Company that
was not paid prior to the Closing Date, the Seller undertakes to indemnify the
Purchasers for any and all such liabilities, whether outstanding or contingent
at the time of Closing.

  

3.1.4 The Company will have no assets or liabilities at the Closing Date.

 

3.1.5 The Company is not subject to any pending or threatened litigation, claims
or lawsuits from any party, and there are no pending or threatened proceedings
against the Company by any federal, state or local government, or any
department, board, agency or other body thereof.

3.1.6 The Company is not a party to any contract, lease or agreement which would
subject it to any performance or business obligations after the Closing.

 

3.1.7 The Company does not awn any real estate or any interests in real estate.

 

3.1.8 The Company is not liable for any taxes, including income, real or
personal property taxes, to any governmental or state agencies whatsoever. The
Company has timely filed all income, real or personal property, sales, use,
employment or other governmental tax returns or reports required to be filed by
it with any federal, state or other governmental agency and all taxes required
to be paid by the Company in respect of such returns have been paid in full.
None of such returns are subject to examination by any such taxing authority and
the Company has not received notice of any intention to require the Company to
file any additional tax returns in any jurisdiction to which it may be subject.

 

3.1.9 The Company, to the actual knowledge of the Seller, is not in violation of
any provision of laws or regulations of federal, state or local government
authorities and agencies.

 

3.1.10 The Seller either is or on the Closing Date will be, the lawful owner of
record of the Acquired Shares, and the Seller presently have, and will have at
the Closing Date, the power to transfer and deliver the Acquired Shares to the
Purchasers in accordance with the terms of this Agreement. The delivery to the
Purchasers of certificates evidencing the transfer of the Acquired Shares
pursuant to the provisions of this Agreement will transfer to the Purchasers
good and marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.

 

3.1.11 There are no authorized shares of the Company other than 250,000,000
common shares and 20,000,000 preferred shares, and there are no issued and
outstanding shares of the Company other than 31,340,000 common shares. The
Seller at the Closing Date will have full and valid title to the Acquired
Shares, and there will be no existing impediment or encumbrance to the sale and
transfer of the Acquired Shares to the Purchasers; and on delivery to the
Purchasers of the Acquired Shares being sold hereby, all of such Shares shall be
free and clear of all liens, encumbrances, charges or assessments of any kind;
such Shares will be legally and validly issued and fully paid and non-assessable
shares of the Company's common stock; and all such common stock has been issued
under duly authorized resolutions of the Board of Directors of the Company.

 

3.1.12 All issuances of the Company of the shares in their common stock in past
transactions have been legally and validly effected, without violation of any
preemptive rights, and all of such shares of common stock are fully paid and
non-assessable.

   

3.1.13 There are no outstanding subscriptions, options, warrants, convertible
securities or rights or commitments of any nature in regard to the Company's
authorized but unissued common stock or any agreements restricting the transfer
of outstanding or authorized but unissued common stock. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company's capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company's
shareholders.

 

3.1.14 There are no outstanding judgments, liens or any other security interests
filed against the Company or any of its properties.

 

3.1.15 The Company has no subsidiaries.

 

3.1.16 The Company has no employment contracts or agreements with any of its
officers, directors, or with any consultants; and the Company has no employees
or other such parties.

 

3.1.17 The Company has no insurance or employee benefit plans whatsoever. 3.1.18
The Company is not in default under any contract, or any other document.

 

3.1.18 The Company has no outstanding powers of attorney and no obligations
concerning the performance of the Seller concerning this Agreement.

 

3.1.19 The execution and delivery of this Agreement, and the subsequent closing
thereof, will not result in the breach by the Company or the Seller of (i) any
agreement or other instrument to which they are or have been a party or (it) the
Company's Certificate of Incorporation or Bylaws.

 

3.1.20 All financial and other Information which the Company and/or the Seller
furnished or will furnish to the Purchasers, including information with regard
to the Company and/or the Seller contained in the SEC filings filed by the
Company since its inception (i) is true, accurate and complete as of its date
and in all material respects except to the extent such information is superseded
by information marked as such, (ii) does not omit any material fact, not
misleading and (iii) presents fairly the financial condition of the organization
as of the date and for the period covered thereby.

 

3.1.21 The common stock of the Company is registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and there are
no proceedings pending to revoke or terminate such registration. Since the date
of the common stock's registration under the Exchange Act, the Company has filed
all reports with the United States Securities and Exchange Commission required
to be filed by the Exchange Act, including its Quarterly Report on Form 10-Q for
the first and second quarters of 2010, and all such reports were filed timely.

 

The representations and warranties herein by the Seller shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date,




The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.

 

3.2. Covenants of the Seller and the Company.

 

From the date of this Agreement and until the Closing Date, the Seller and the
Company covenant the following:

 

3.2.1 The Seller will, to the best of their respective abilities, preserve
intact the current status of the Company as an issuer registered under Section
12(g) of the 1934 Exchange Act.

 

3.2.2 The Seller will furnish Purchasers with all corporate records and
documents, such as Certificate of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchasers.

 

3.2.3 The Company will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of the Purchasers.

 

3.2.4 The Company will not amend or change its Certificate of Incorporation or
Bylaws, or issue any further shares or create any other class of shares in the
Company without the express written consent of the Purchasers.

 

3.2.5 The Company will not issue any stock options, warrants or other rights or
interests in or to its shares without the express written consent of the
Purchasers.

 

3.2.6 The Seller will not encumber or mortgage any right or interest in their
shares of the common stock being sold to the Purchasers hereunder, and also they
will not transfer any rights to such shares of the common stock to any third
party whatsoever.

 

3.2.7 The Company will not declare any dividend in cash or stock, or any other
benefit

 

3.2.8 The Company will not institute any bonus, benefit, profit sharing, stock
option, pension retirement plan or similar arrangement.

 

3.2.9 At Closing, the Company and the Seller will obtain and submit to the
Purchasers resignations of current officers and directors.

 

3.2.10 The Seller agrees to indemnify the Purchasers against and to pay any
loss, damage, expense or claim or other liability incurred or suffered by the
Purchasers by reason of the breach of any covenant or inaccuracy of any warranty
or representation contained in this Agreement.

 

3.3 Representations and Warranties of the Purchasers. The Purchasers hereby
makes the following representations and warranties to the Seller: 

 

3.3.1 The Purchasers have the requisite power and authority to enter into and
perform this Agreement and to purchase the shares being sold to it hereunder.
The execution, delivery and performance of this Agreement by such Purchasers and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action, and no further consent or
authorization of such Purchasers are required. This Agreement has been duly
authorized, executed and delivered by such Purchasers and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchasers enforceable against such Purchasers in accordance with the terms
thereof.

 

3.3.2 The Purchasers are, and will be at the time of the execution of this
Agreement, an "accredited investor", as such term is defined in Regulation D
promulgated by the Commission under the Securities Act of 1933, as amended (the
"1933 Act"), is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Purchasers to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Purchasers have the authority and is duly and legally qualified
to purchase and own shares of the Company. The Purchasers are able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. The information set forth on the signature page hereto regarding the
Purchasers is accurate.

 

3.3.3 On the Closing Date, such Purchasers will purchase the Acquired Shares
pursuant to the terms of this Agreement for its own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof.

 

3.3.4 The Purchasers understand and agree that the Acquired Shares have not been
registered under the 1933 Act or any applicable state securities laws, by reason
of their Issuance in a transaction that does not require registration under the
1933 Act (based in part on the accuracy of the representations and warranties of
the Purchasers contained herein), and that such Acquired Shares must be held
indefinitely unless a subsequent disposition is registered under the 1933 Act or
any applicable state securities laws or is exempt from such registration. In any
event, and subject to compliance with applicable securities laws, the Purchasers
may enter Into lawful hedging transactions in the course of hedging the position
they assume and the Purchasers may also enter into lawful short positions or
other derivative transactions relating to the Acquired Shares, or interests in
the Acquired Shares, and deliver the Acquired Shares, or interests in the
Acquired Shares, to close out their short or other positions or otherwise settle
other transactions, or loan or pledge the Acquired Shares, or interests in the
Acquired Shares, to third parties who in turn may dispose of these Acquired
Shares.

  

3.3.5 The offer to sell the Acquired Shares was directly communicated to such
Purchasers by the Company. At no time were such Purchasers presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

3.3.6 Such Purchasers represents that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such
Purchasers otherwise notifies the Company prior to the Closing Date shall be
true and correct as of the Closing Date.

 

3.3.7 The foregoing representations and warranties shall survive the Closing
Date and for a period of one year thereafter.




Section 4. Miscellaneous

 

4.1. Expenses.

 

Each of the Parties shall, bear his own expenses in connection with the
transactions contemplated by this Agreement.

 

4.2. Governing Law.

 

The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Delaware applicable to
agreements executed and to be wholly performed solely within such state.

 

4.3. Resignation of Old and Appointment of New Board of Directors and Officers.

 

The Company and the Seller shall take such corporate action(s) required by
Greenrock Ventures' Certificate of Incorporation and/or Bylaws to (a) appoint
the below named person(s) to their respective positions, to be effective upon
the filing to the SEC and effectiveness of a Schedule 14f-1 Information
Statement, and (b) obtain and submit to the Purchasers, together with all
required corporate action(s) the resignation of the current board of directors,
and any and all corporate officers and check signers as of the Closing Date.

 

 

Name

Position

 

To be determined by the Purchasers

To be determined by the Purchasers.

 

4.4. Publicity.

 

Except as otherwise required by law, none of the Parties hereto shall issue any
press release or make any other public statement, in each case relating to,
connected with or arising out of this Agreement or the matters contained herein,
without obtaining the prior approval of the other to the contents and the manner
of presentation and publication thereof.

 

4.5. Notices.

 

Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:

 

If to the Seller, to:

 

William Tay

2000 Hamilton Street, #943

Philadelphia, PA 19130 USA




If to the Company:

 

Greenrock Ventures, Inc.

2000 Hamilton Street, #943

Philadelphia, PA 19130 USA

 

If to the Purchasers, to:

 

a. Pure Wind Energy Investments Limited

Verenikis, 2; Egkomi, P.C. 2413, Nikosia, Cyprus

To the attention of: Georgia Lambrianides, Director, and Androulla Panayi,
Director




b. Colierna Investments LTD

Kyriakou Matsi, 37C; P.C. 1085, Nicosia, Cyprus

To the attention of: Panagiotis Georgiou, Director




c. Carat Consulting & Trading Limited

71 Brunswick Street, Edinburgh, Midlothian EH7 5HS

To the attention of: Oleksandr Bieliaiev, attorney

  

Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.




4.6. Parties in Interest.

 

This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.

 

4.7. Entire Agreement.

 

This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.

 

4.8. Amendments.

 

This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.

 

4.9. Severability.

 

In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.

 

4.10. Counterparts.

 

This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement. When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals. The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.




In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.

 

 

Company:

 

 

 

 

 

Greenrock Ventures, Inc.

 

 

 

 

 

         

 

By:

/s/ William Tay

 

 

 

Name: William Tay

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

    

 

Seller:

 

 

 

 

 

         

 

By:

/s/ William Tay

 

 

 

Name: William Tay, Individually

 

 

 

 

 

 

 

Purchasers:

 

 

 

 

 

Pure Wind Energy Investments Limited

 

 

 

 

 

         

 

By:

/s/ Georgia Lambrianides

 

 

 

Name: Georgia Lambrianides

 

 

 

Title: Director

 




 

Purchasers:

 

 

 

 

 

Colierna Investments LTD

 

 

 

 

 

         

 

By:

/s/ Panagiotis Georgiou

 

 

 

Name: Panagiotis Georgiou

 

 

 

Title: Director

 




 

Purchasers:

 

 

 

 

 

Carat Consulting & Trading Limited

 

 

 

 

 

         

 

By:

/s/ Oleksandr Bieliaiev

 

 

 

Name: Oleksandr Bieliaiev

 

 

 

Title: “Attorney-in-fact” for Carat Consulting & Trading Limited

 











